EXHIBIT 10.16

 

Employment Contract

 

This contract of employment is entered into between MAN LOONG BULLION COMPANY
LIMITED (hereinafter referred to as ‘Employer’) and Mr CHOI KEE YUEN
HKID:D068117(3) (hereinafter referred to as ‘Employee’) on 1 April 2015 under
the terms and conditions of employment below:

 

TERMS OF EMPLOYMENT

 

We (Man Loong Bullion Company Limited) are pleased to inform you that subject to
your acceptance of the following Terms of Employment, your application for a
position in the Company is accepted.

 

Position: President, Chief Executive Officer

 

Basic Salary: HK$10,000.00 per month

 

Commencement Date: 1st April 2015

 

Working Hours: 09:30am to 16:00pm (Mondays to Fridays)

Subject to change to be determined by the Company from time to time.

 

Annual Leave: Ten days per year after you have completed your probation

(subjects to the availability of manpower and the Company’s prior approval).

 

Double Pay: An extra month salary may be paid after completion of one year or
prorate payment according to the number of months in service as yours
performance.

 

Termination of Employment Contract: A notice period of 14 days or an equivalent
amount of wages in lieu of notice should be given by both parties.



During the probation period - within the first month: without notice or wages in
lieu of notice, after the first month: a notice period of 14 days or an
equivalent amount of wages in lieu of notice.

 



 

 

 

Duty of Confidentiality:Your undertake and warrant to the Company that you shall
not divulge to or discuss with any outside party during or after the termination
of your employment any information proprietary with the Company including any
aspects of the Company’s business or the names of or contacts with individual
clients or potential clients of the Company, nor allow or permit any person to
have access to or inspect or make copies or extracts or to remove from the
offices of the Company any papers or things whatsoever relation to or connected
with the business of the Company or its clients without prior approval of the
Company.

 

This duty of confidentiality is of the essence of your employment and any breach
of the same may result in summary dismissal. The Company reserves its rights to
claim against you for any loss or damage incurred or suffered by it arising from
or in connection with such breach.

 

This duty of confidentiality shall survive notwithstanding your employment is
terminated for whatever for whatever reason.

 

Indemnity: Your hereby agree and undertake that you shall indemnify the Company
and each and every director and employee of the Company for the time being
against all losses, damage costs and expenses which the Company and each and
every director and employee of the Company may incur or sustain by reason of
your breach of the provisions of these Terms of Employment.

 

No Outside Employment: You are not permitted to take up any other job during
your employment with the Company unless prior consent of the Company has been
obtained.

 

Other Condition: The Company may at its absolute discretion transfer you to any
other positions or departments or places of business, including branches of the
Company or shifts of work of the Company temporarily or permanently.

 

The Company shall be entitled, without prior notice to you and without giving
any reason therefor, to amend at any time and from time to time any provisions
of this contract at its contract at its absolute discretion. Such amendments
shall take effect and be binding on you on such date as may be stated in any
notice given by the Company to you relating to such amendments.

 



 2 

 

 

By Accepting these Terms of Employment, you hereby agree and undertake that in
the event of your leaving the Company for any reason whatsoever, you agree and
undertake that you will not at any time within six months following your leaving
the Company:

 

-Directly or indirectly undertake work which assist or advise in any matter or
business competing with the business of the Company;    -On your own account or
otherwise canvass, solicit or endeavor to entice away from the Company business
of any person, firm or body corporate who has been a client of the Company
within two years immediately preceding your leaving the Company; or   
-Howsoever entice, offer to employ, employ or procure to employ any employee of
the Company who is an employee of the Company at your leaving the Company.

 

If these Terms of Employment are acceptable to you, please sign at the space
provided below.

 

/s/ Choi Kee Yuen   /s/ Chan Lai Keung Employee’s Signature   Chan Lai Keung:
Director Date:   Date: 4/1/15

 

 

3

 

